DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 24 May 2021 containing remarks and amendments to the claims.
The previous double patenting rejections have been withdrawn in view of the fact that 15/214,886 has been abandoned on 03/09/2021.
Claims 1, 10-12, 14, 16, 21, and 24-34 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-12, 14, 16, 21, 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0108040) as evidenced by Brown (US 4,885,080).
Regarding claims 1, 16, 21, 28, and 33-34
Lord teaches temperatures of 100-350°C to convert the mercury compounds [0017], which overlaps with the claimed range.
Lord teaches b) a separation of the feedstock obtained in stage a) is carried out in a separation unit (5000), in order to produce a liquid effluent (103) and a gaseous effluent (203) comprising elemental mercury [0104-0105]; c) the gaseous effluent (203) originating from stage b) comprising the elemental mercury is brought into contact with a mercury capture material contained in a unit for the capture of mercury (6000), in order to produce an effluent that is at least partially de-mercurized (204) [0105], [0091].  Lord teaches reduction in total mercury content of said feedstock taken before stage a) and after stage c) is at least 90% [0018], [0026], [0027].  Temperatures of 150-300°C are used, but it can be higher if chemical changes to the crude are also desired [0018].
Lord does not explicitly disclose the (1) residence time in the conversion unit (2) sending the liquid effluent to a main fractionation unit or distillation column (3) steps a and b are carried out separately.
Regarding (1), Lord teaches that the crude oil is held at the temperature for a specified time in order to reach the desired conversion level [0014].  Lord teaches that the amount of mercury removed from the oil can be controlled by adjusting the temperature and or length of time that the oil is held at a specified temperature [0078].  Lord also teaches that the rate at which mercury is thermally reduced to elemental mercury is strongly influenced by the composition of the crude [0079].  Therefore, for process design purposes, it is important to experimentally determine the kinetics of the mercury reduction reaction for the specific oil feed to the process [0079].  In this regard, Lord indicates that the residence time and temperature should be adjusted to the specific oil feed.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the residence time in the Lord process, for the benefit of obtaining the specified conversion levels.  It is not seen where such a selection would result in any new or unexpected results.
Regarding (2), Examiner notes that main fractionation units and distillation columns are well known in the art to separate various fractions from crude oil feeds.  This is evidenced by Brown.
Brown teaches subjecting heavy hydrocarbon feeds to atmospheric distillation in a single column in order to obtain desired fractions to send to various hydrotreatment processes (see figure, column 4, lines 10-68).
Therefore, it would have been obvious to the person having ordinary skill in the art to have employed a well-known fractionation unit or distillation column as evidenced by Brown, in the process of Lorde, for the benefit of obtaining the desired fractions for further treatment.
Regarding (3), Examiner notes: In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. In this regard, the prior art teaches the same process steps of heating the hydrocarbon feedstock at the same temperature range as claimed as well as the same separation of elemental mercury, and obtaining the same conversion of at least 90%.  Examiner thus considers the processes to be substantially equivalent in terms of function, manner, and result.  It is not seen where Applicant has obtained any new or unexpected results by splitting the heating and separation steps into two separate steps, instead of being performed simultaneously.
Regarding claim 4, Lord teaches steps a) and b) are performed separately or simultaneously [0104].  
Regarding claim 10, 13, 24, and 28-32, Lord does not explicitly disclose the amount of mercury in the feedstock.
However, Lord teaches the same crude oil feed as claimed and the same mercury removal steps [0046].  Further, Lord teaches that mercury concentration in crude oil varies greatly and can be between as low as <1 ng/g to as high as 50,000 ng/g [0005-0007].
Therefore, it is expected that the Lord crude oil would have the same mercury content, since it is the same crude oil feed as claimed.
Regarding claims 10-11 and 25-26, Lord teaches step c) feedstock is bought into contact with bulk or supported mercury capture material comprising a phase containing at least one metallic sulphide based on a metal selected from copper, chromium, manganese, iron, cobalt, and nickel [0097].
Regarding claims 14 and 27, Lord teaches a single step for mercury capture (see 210 of figure 8, 108 of figure 7).  In this regard, it is not seen where Applicant has distinguished the process claimed from that of Lord.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The office action alleges that Lord teaches a broad temperature range of 100-350°C and selection of residence time based upon temperature and specific oil feed.  And then, there is the conclusion that it is not seen where such a selection would result in any new or unexpected results.  There is not a single word of discussion regarding the actual data presented or any sign that it was even reviewed or any input as to why specifically the data are found insufficient.

Regarding Applicant’s arguments, the Declaration submitted 2/22/2021 uses contact times of 5-60 minutes and temperature ranges of 150-300°C (see pages 5-6).  It is not seen where this is commensurate in scope with Applicant’s instant claims, which require a residence time of 150-2700 minutes (see claim 1).  Examiner additionally refers to the Patent Board Decision which notes that there does not appear to be any evidence of criticality of the selected ranges, or any evidence of unexpected results (see page 10).  Examiner notes that as noted in the previous response to rejections section, and the Patent Board Decision on 12/24/2020, Lord teaches temperature range of 100-350°C and selection . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771